Title: To Alexander Hamilton from George Tillinghast, 26 April 1799
From: Tillinghast, George
To: Hamilton, Alexander


          
            Sir,
            Providence (RI) April 26th. 1799.
          
          Having the Honor to sustain a Commission of Captain of Infantry under the late appointments for the additional Army, and presuming that any Information relative to former appointments in the United States’ Service, might not prove unacceptable towards the arrangements which may finally be adopted with Respect to Rank, I avail myself of the good offices of Col. John S. Dexter to forward you some particulars upon that Subject.
          In the Year 1787 I was honored with an Ensign’s Commission (to take Rank from October 20th. 1786) under Majr William Allen of this Town, who was appointed to the Command of a Body of Troops ordered from this State, in Consequence of the unwarrantable infractions of the Treaty of Peace of 1783 on the part of Great Britain, as respected the Western Posts. The Reasons which induced the raising of that Corps having subsided a little Time subsequent to the appointment of the Officers, the Service was dispensed with, and the Officers were discharged in the Month of may following. They were however previously commissioned, and entitled to pay, which was accordingly received by all those who thought proper to forward their accounts.
          In the Year 1791, I was again appointed to an Ensigncy, to serve with the Troops which were ordered to be recruited to act against the Indians; Being at that Time about to engage myself, in professional Concerns, I declined an acceptance.
          I am not insensible, Sir, that appointments in the militia Service of a particular state, cannot with Propriety be connected with those which derive themselves from the authority of the Union; But be pleased to pardon me for noticeing upon this Occasion, that I have heretofore sustained a Captaincy in the militia of this State, and have likewise held, till recently, a Commission of Brigade Major and Inspector, under the same Establishment.
          In closing this Communication, you will permit me, Sir, to observe, that I am by no means sanguine, as to any Effect which may be derived in my favor, from those different appointments; I beg Leave to suggest them only as Materials, in your Hands, in Case it should be found expedient to resort to former Commissions, in determining the Rank to be attached to Officers of my Grade.
          With Sentiments of Perfect Respect, I have the Honor to be, Sir, your most obedient Servant,
          
            Geo. Tillinghast Capt of
            Infantry in the Army of the
            United States.
          
          Majr. Gen. Hamilton
        